                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

__________________________________________
                                          )
RONNIE LEE SANDERS,                       )
                                          )           Case No. 19-cv-410
                              Plaintiff,  )
                  v.                      )
                                          )
SMITH DEBNAM NARRON DRAKE                 )
SAINTSING & MYERS, LLP and FIRST          )
TECHNOLOGY FEDERAL CREDIT                 )
UNION,                                    )
                                          )
                              Defendants. )
__________________________________________)

    PLAINTIFF’S RESPONSE TO NOTICE OF FAILURE TO MAKE SERVICE
     (ECF#2) AND MOTION FOR EXTENSION OF TIME NUNC PRO TUNC

      Plaintiff RONNIE LEE SANDERS respectfully submits this Response to the

Notice of Failure to Make Service (ECF#2), and requests that this Court enter an

order, under Fed. R. Civ. P. 4(m), extending the amount of time to serve Defendants

up to and including November 7, 2019 nunc pro tunc, and for such other relief

which to the Court may seem just and proper.

      In support of this request, Plaintiff’s attorney states that, as further

described in the Amended Complaint, this federal Fair Debt Collection Practices Act

(“FDCPA”) action is related to a state-court debt-collection action filed by

Defendants against Plaintiff. See Amended Complaint, ECF#3, at 6-7. Plaintiff filed

this federal action on April 16, 2019, while an appeal in the state-court action was

still pending. While this federal action in no way seeks to vacate or negate the state-

                                           1



       Case 1:19-cv-00410-UA-JEP Document 4 Filed 10/24/19 Page 1 of 3
court action, Plaintiff’s attorney thought it best not to immediately serve the federal

Complaint while the state-court appeal was still pending, both for the sake of

simplicity, and because a favorable outcome in the state-court of appeal might have

obviated the need to expend time and expense pursuing this federal case.

      The decision of the North Carolina Court of Appeals was handed down on

September 3, 2019. While Plaintiff considered submitting a petition for

discretionary review to the Supreme Court of North Carolina, he ultimately decided

not to do so. The time to file such a petition for discretionary review expired on

October 8, 2019.

      The undersigned attorney for Plaintiff should have asked this Court for an

extension of the time to serve the summons and complaint before the original 90-

day period to do so expired. He did not do so because, unfortunately, he neglected to

calendar the 90-day deadline when he filed this federal case. Plaintiff therefore now

respectfully asks this Court for an extension of time to serve the summons on

Defendants nunc pro tunc. Plaintiff does not believe this extension will prejudice

either Defendant; since the related state-court litigation has been pending until

very recently, it is unlikely that they would have disposed of documents or any

other evidence related to these events.

      Plaintiff has requested that the Clerk issue summonses for both Defendants, 1

and Plaintiff’s attorney does not believe that it will take longer than 14 days to



1Unlike in North Carolina state court, there is no deadline for the issuance of
summonses in a federal civil case. See Fed. R. Civ. P. 4(b) (“On or after filing the
complaint, the plaintiff may present a summons to the clerk for signature and seal.
                                           2



       Case 1:19-cv-00410-UA-JEP Document 4 Filed 10/24/19 Page 2 of 3
accomplish service. Plaintiff therefore asks for an extension of the deadline to

November 7, 2019, which is 14 days after today.

      For these reasons, Plaintiff respectfully asks this Court to extend the

deadline to make service up to and including November 7, 2019, and for such other

relief which to the Court may seem just and proper. The undersigned attorney for

Plaintiff apologizes for any inconvenience that his delay has caused.

Dated: Winston-Salem, N.C.
       October 24, 2019
                                              /s/ Jonathan R. Miller
                                              Jonathan R. Miller
                                              Salem Community Law Office
                                              717 S. Marshall St., Ste. 105-F
                                              Winston-Salem, NC 27101
                                              Tel: (336) 837-4437
                                              Fax: (336) 837-4436
                                              jmiller@salemcommunitylaw.com




If the summons is properly completed, the clerk must sign, seal, and issue it to the
plaintiff for service on the defendant.”).
                                          3



       Case 1:19-cv-00410-UA-JEP Document 4 Filed 10/24/19 Page 3 of 3
